By the Court, Niles, J.:
This suit was brought to procure the cancellation of three warrants for the sum of fifteen hundred dollars each, drawn *316in favor of the defendants Pratt, Van Vactor, and Kinder, severally, against the General Fund of the County of Placer.
Prom the complaint and answer, we adduce the following facts:
The plaintiff was a resident of the County of Placer. The defendants Pratt, Van Vactor, and Kinder, constituted the Board of Supervisors, and the defendant Hollenbeck was the County Treasurer. The county had been the owner of two thousand five hundred shares of the stock of the Central Pacific Railroad Company. By an Act of the Legislature of April 4th, 1870, the Supervisors were authorized “to sell and dispose of any or all of the stock held or owned by said county in the Central Pacific Railroad Company, upon such terms and ^conditions as shall to said Board of Supervisors, to be declared by a unanimous vote thereof) be deemed expedient, and for the best interests of said county.” Pursuant to this authority, the Supervisors negotiated a sale of the stock to 1). 0. Mills & Co., for the sum of two hundred and * fifty thousand dollars, and by resolution authorized the Chairman, Van Vactor, to proceed to Sacramento and transfer the stock to the purchasers, and the sale was thus completed. Van Vactor presented the following written claim against the county:
“ County of Placer to Wm. Van Vactor, Dr.:
“Por services in negotiating and selling stock of Placer County in the Central Pacific Railroad, and expenses, and attorney’s fees, fifteen hundred dollars. Auburn, May 6th, 1870.”
Each of the other Supervisors presented a similar claim for the same amount. These claims were allowed at a regular meeting of the Board, and the warrants drawn, which the plaintiff seeks to have canceled.
1. The Act of April 4th, 1870, authorizing the Board of Supervisors to dispose of the railroad stock of the county, *317created no new office and imposed no new duties upon the Board. It placed some restrictions upon their general powers to sell, and provided the manner of its exercise in this particular transaction. But the sale in pursuance of the statute was the act of the. Board as such, and in the line of its ordinary official duties.
The Act to regulate fees of office, etc. (Stats. 1869-70, p. 175), fixes the compensation of the Supervisors of the several counties. By section ninety-one of the Act it is provided that “ officers whose fees and compensation are set forth in this Act shall not be entitled to charge or receive any fees, compensation, or salary not herein enumerated and provided for.” And by section ninety-four that “no other fees shall be charged than those specifically set forth herein, nor shall any fees be charged for any other services than those mentioned in this Act.”
There can be no doubt that the allowance of these demands by the Board was not only unwarranted by' the statute, but within its positive prohibitions.
In this view the Act would have been illegal if it had been an allowance of extra remuneration to any salaried or feed officer.
But the fact that the several claims were allowed in favor of individual members of the Board brings the case witliin the reason of a rule of more general application. The Board of Supervisors are constituted by law guardians of the property interests of the county and are given the entire control of its revenues. They occupy a position of trust, and in that relation are bound to the same measures of good faith towards the county which is required of an ordinary trustee towards his cestui que trust, or an agent towards his principal. It is a prevailing rule that “ the law will not permit one who acts in a fiduciary capacity to deal with himself in his individual capacity.” The rule has been carried so far that the Courts have refused to inquire *318into the facts of a particular case to ascertain whether the trustee acted fairly or unfairly towards his cestui que trust. The mere fact of the existence of this relationship has been held to avoid the transaction. (President, etc., of San Diego v. San Diego and Los Angeles Railroad Company, ante, 106; Aberdeen Railroad Company v. Blakie, 1 McQueen’s R., 461.)
The present case does not call for the application of a rule so strict as this. We know of no case in which the attempt by an agent to appropriate to his own use the money of his principal under the pretense of payment for services for which he had already received full compensation has been upheld by any Court.
The proceedings of the Board bore the taint of more than the mere constructive fraud implied from the relation of the parties. We think their action was indefensible and wholly void.
2. It is contended by the appellants, that conceding the invalidity of the acts of the Board, the remedy, if any existed, was by a writ of certiorari. We have held that the writ of certiorari will lie against an inferior Board or tribunal only in a case in which it has exceeded its jurisdiction, and not in the case of a mere irregularity intervening in the exercise of an admitted jurisdiction. (Central Pacific Railroad v. The Board of Equalization of Placer Co., 43 Cal., 365.) The allowance of claims against the county is peculiarly within the province of the Board of Supervisors. Ho excess of jurisdiction is claimed in the present case. The plaintiff does not complain that the Board, acting in a judicial capacity, lacked power over the subject matter of the demands, but that the power was fraudulently exercised for the private gain of the Judges themselves, and to his injury.
It is evident that the writ of certiorari would afford no remedy. The order of allowance stands as the judgment of a Court of competent jurisdiction, which may at all times *319be impeached collaterally for fraud. We think a fraudulent combination upon the part of the defendants is apparent from the facts set forth in their answer, and that the plaintiff’s demurrer was properly sustained.
3. The complaint, though somewhat inartificially drawn, contained a sufficient statement of the cause of action to prevail against a general demurrer.
The defendant’s objection, that there was a misjoinder of parties and of causes of action in the union of Pratt, Van Vactor, and Kinder, as defendants, was not well taken. It is averred that these defendants conspired together for the purpose of defrauding the county; that in pursuance of a concerted plan each presented a fraudulent claim against the county for pretended services; that acting as a Board of Supervisors they allowed these several fraudulent claims, and ordered the warrants to be drawn upon the County Treasury, which the plaintiff, by these proceedings, seeks to have canceled.
There is no doubt that where a bill is filed against several defendants, for several and distinct causes, having no relation to or dependence upon each other, a demurrer for this reason will be sustained. But we do not find it questioned that where several persons have been jointly concerned in a series of fraudulent transactions they may be united as defendants in a suit to annul the fraudulent acts. The gist of the action is fraud. The defendants have “ one common interest among them all, centering in the point in issue in this cause,” and which is not severed by a mere division of the gains. (Ward v. The Duke of Northumberland, 2 Ans. 469; Fellows v. Fellows, 4 Cowen, 682; Brinkerhoff v. Brown, 6 Johns. Ch. 139.)
We think that the judgment of the Court below should be affirmed; and it is so ordered.